UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22748 YCG Funds (Exact name of registrant as specified in charter) 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Address of principal executive offices) (Zip code) Will Kruger YCG Funds 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Name and address of agent for service) (512) 505-2347 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. Schedule of Investments February 28, 2014 (Unaudited) YCG Enhanced Fund Shares Value COMMON STOCKS - 83.94% Beverages - 15.93% Coca-Cola Co. $ PepsiCo., Inc. Commercial Banks - 4.04% Wells Fargo & Co. Communications Equipment - 0.72% Cisco Systems, Inc. Consumer Finance - 1.24% Nicholas Financial, Inc. Diversifed Financial Services - 4.93% MSCI, Inc. (a) Energy Equipment & Services - 0.64% Ensco Plc Food & Staples Retailing - 9.02% CVS Caremark Corp. Sysco Corp. Tesco Plc - ADR Food Products - 7.73% Unilever NV - ADR Health Care Equipment & Supplies - 1.32% Becton, Dickinson & Co. Health Care Providers & Services - 1.51% WellPoint, Inc. Household Products - 15.53% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. (b) Insurance - 6.79% Aon Plc Internet Software & Services - 1.98% eBay, Inc. (a) Google, Inc. (a) IT Services - 2.83% Mastercard, Inc. Media - 5.35% DIRECTV (a) Twenty-First Century Fox, Inc. Software - 3.37% Microsoft Corp. Oracle Corp. Trading Companies & Distributors - 1.01% MFC Industrial Ltd. TOTAL COMMON STOCKS (Cost $40,260,985) Total Investments (Cost $40,260,985) - 83.94% Other Assets in Excess of Liabilities - 16.06% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt Plc Public Limited Company (a) Non-income producing security. (b) A portion of this security is pledged as collateral on written options. As of February 28, 2014, the value of the collateral is $1,966,500. The cost basis of investments for federal income tax purposes at February 28, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The Global Industry Classification Standard (GICS) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI, Inc. and S&P and has been liscensed for use by U.S. Bancorp Fund Services, LLC. Schedule of Options Written February 28, 2014 Contracts Value PUT OPTIONS Aon Plc Expiration: April 2014; Exercise Price: $80.00 4 $ Expiration: April 2014; Exercise Price: $85.00 44 C.H. Robinson Worldwide, Inc. Expiration: May 2014; Exercise Price: $52.50 11 Expiration: May 2014; Exercise Price: $55.00 Cisco Systems, Inc. Expiration: May 2014; Exercise Price: $23.00 64 CVS Caremark Corp. Expiration: May 2014; Exercise Price: $70.00 87 DIRECTV Expiration: March 2014; Exercise Price: $67.50 76 Expiration: March 2014; Exercise Price: $72.50 7 eBay, Inc. Expiration: March 2014; Exercise Price: $55.00 31 Expiration: April 2014; Exercise Price: $55.00 76 Ensco Plc Expiration: March 2014; Exercise Price: $57.50 77 Expiration: March 2014; Exercise Price: $50.00 10 Mastercard, Inc. Expiration: April 2014; Exercise Price: $83.00 Expiration: April 2014; Exercise Price: $77.50 4 Expiration: April 2014; Exercise Price: $79.00 15 Microsoft Corp. Expiration: March 2014; Exercise Price: $37.00 87 Expiration: April 2014; Exercise Price: $37.00 Expiration: May 2014; Exercise Price: $38.00 13 Oracle Corp. Expiration: March 2014; Exercise Price: $37.00 Expiration: March 2014; Exercise Price: $39.00 29 Expiration: March 2014; Exercise Price: $40.00 95 Procter & Gamble Co. Expiration: March 2014; Exercise Price: $82.50 56 Twenty-First Century Fox, Inc. Expiration: April 2014; Exercise Price: $32.00 20 Expiration: April 2014; Exercise Price: $33.00 25 WellPoint, Inc. Expiration: March 2014; Exercise Price: $87.50 22 Expiration: March 2014; Exercise Price: $90.00 11 Total Options Written (Premiums received $457,969) $ Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2014: Assets Level 1 Level 2 Level 3 Total Common Stocks* $ $
